IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


BRANDYWINE VILLAGE ASSOCIATES, LP :               No. 553 MAL 2021
AND L&R PARTNERSHIP, LLC,         :
                                  :
                Petitioners       :               Petition for Allowance of Appeal
                                  :               from the Order of the
                                  :               Commonwealth Court
          v.                      :
                                  :
                                  :
EAST BRANDYWINE TOWNSHIP BOARD :
OF SUPERVISORS AND CARLINO EAST   :
BRANDYWINE, L.P.,                 :
                                  :
                Respondents       :


                                       ORDER



PER CURIAM

     AND NOW, this 29th day of March, 2022, the Petition for Allowance of Appeal is

DENIED.

     Justice Brobson did not participate in the consideration or decision of this matter.